Case: 12-13215   Date Filed: 02/11/2013   Page: 1 of 4

                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13215
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:05-cr-00052-LSC-TMP-1



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                  versus


KENNETH DEWAYNE SMITH,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (February 11, 2013)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
               Case: 12-13215     Date Filed: 02/11/2013    Page: 2 of 4

      Kenneth DeWayne Smith, a federal prisoner, appeals pro se from the district

court’s denial of his pro se motion to reduce sentence, filed pursuant to 18 U.S.C. §

3582(c)(2). Smith argues that: (1) the district court erred in determining that he

was ineligible for a reduced sentence under the Fair Sentencing Act of 2010

(“FSA”); and (2) the district court failed to “properly assess and consider the

permissible aims of punishment and whether such aims could be achieved with a

lesser sentence.” After thorough review, we affirm.

      We review a district court’s denial of a § 3582(c)(2) sentence reduction for

abuse of discretion. United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002).

A district court abuses its discretion in a § 3582(c)(2) proceeding if it fails to apply

the proper legal standard or follow proper procedures in making its determination.

United States v. Jules, 595 F.3d 1239, 1241-42 (11th Cir. 2010). We review de

novo a district court’s conclusions about the scope of its legal authority under §

3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008).

      A district court may modify a term of imprisonment that was based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). A reduction, however, must be “consistent

with applicable policy statements issued by the Sentencing Commission.” Id. The

applicable policy statements, found in U.S.S.G. § 1B1.10, state that “[a] reduction

in the defendant’s term of imprisonment . . . is not authorized under 18 U.S.C. §


                                           2
              Case: 12-13215    Date Filed: 02/11/2013   Page: 3 of 4

3582(c)(2) if . . . [the] amendment . . . does not have the effect of lowering the

defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

      Section 3582(c)(2) only authorizes reductions to sentences that were “based

on” sentencing ranges that were subsequently lowered. Moore, 541 F.3d at 1327.

In Moore, we held that, where a Guideline Amendment did not lower the career

offender offense levels, it did not lower the sentencing range upon which a career

offender’s sentence had been based.          Id.   We further explained that the

commentary to U.S.S.G. § 1B1.10 “[made] clear” that a § 3582(c)(2) reduction

was not authorized where an amendment lowered a defendant’s base offense level

for the offense of conviction, but not the career offender sentencing range under

which the defendant was sentenced. Id. at 1327-28; see also U.S.S.G. § 1B1.10,

comment. (n.1(A)).

      In this case, the district court did not err in denying Smith’s § 3582 motion.

Section § 3582 relief is not available to Smith because no Guidelines Amendment

has lowered the sentencing range upon which his sentence was based. See Moore,

451 F.3d at 1327.      In particular, Amendment 750 does not lower Smith’s

applicable guideline range, because that range was determined by the career-

offender guideline, and not the drug quantity table.      A reduction of Smith’s

sentence, therefore, would not be consistent with U.S.S.G. § 1B1.10, and is not

authorized under § 3582(c)(2). Moreover, because Smith was ineligible for a


                                         3
              Case: 12-13215     Date Filed: 02/11/2013    Page: 4 of 4

sentence reduction, the district court lacked jurisdiction to consider any other

sentencing issues. See United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000)

(“Section 3582(c) . . . does not grant to the court jurisdiction to consider extraneous

resentencing issues.”).

      AFFIRMED.




                                          4